10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 3:20-cv-06070 Document1 Filed 10/30/20 Page 1 of 30

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

AT TACOMA
KYLE E. VALLE,
Plaintiff, No.
vs. NOTICE OF REMOVAL

BECO, Inc., and GLENN E. BRADLEY,

Defendant.

 

 

Defendants Beco, Inc. (“Beco”) and Glenn E. Bradley (“Bradley”) hereby file this Notice
of Removal pursuant to U.S. Constitution Article III, Section 2, 28 U.S.C. Sections 1332(a)(1)
and 1441(a), and the concurrently-filed declaration of Matthew E. Orie, evidencing the amount in
controversy exceeds the jurisdictional threshold.

Procedural History

1. This civil action was commenced in the Superior Court of Washington for Pierce
County under Case Number 20-2-08055-7.

2. The Summons, Complaint for Personal Injuries, Case Information Cover Sheet and

Order Setting Original Case Schedule were filed October 19, 2020.

Martens + Associates | P.S.

Defendants’ Notice of Removal to U.S. ‘f
District Court for the Western District of 705 Fifth Avenue South, Ste, 150
Washington at Tacoma Seattle, Washington 98104-4436

Page | 206.709.2999 / Fax: 206.709.2722

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 3:20-cv-06070 Document1 Filed 10/30/20 Page 2 of 30

3, The Summons and Complaint for Damages was served on Bradley before filing
on or about October 12, 2020 and on Beco on or about October 16, 2020. Declaration of
Matthew E. Orie, Exs. 1, 2.

4. Beco and Bradley filed their Notice of Appearance on or about October 23, 2020.

5. This Notice of Removal is timely as it is being filed within 30 days after
service upon Bradley of a copy of plaintiff's initial pleading setting forth the claims for relief.
See 28 U.S.C. § 1446(b) (“The notice of removal of a civil action or proceeding shall be filed
within 30 days after the receipt by the defendant, through service or otherwise, of a copy of the
initial pleading setting forth the claim for relief upon which such action or proceeding is based,
or within 30 days after the service of summons upon the defendant if such initial pleading has
then been filed in court and is not required to be served on the defendant, whichever period is
shorter.”’).

Parties

6. In paragraph 1.1 of the complaint plaintiff Kyle E. Valle (‘plaintiff’) alleges that
he is a resident of Pierce County, State of Washington.

7. As alleged in paragraph 2.1 of the complaint, Beco is a North Dakota corporation
with a principal place of business within North Dakota.

8. As alleged in paragraph 2.4 of the complaint, Bradley is a resident of Umatilla
County, Oregon. Thus, there is complete diversity of citizenship.

Venue

9. Removal is proper to the United States District Court for the Western District of

Washington at Tacoma because it is the district court for the district “embracing the place where

[the state court Jaction is pending” and, accordingly, is the appropriate court for removal under

Martens + Associates | P.S,

Defendants’ Notice of Removal to U.S. :

y ‘
District Court for the Western District of 705 Fifth A ne South, Ste, 150
Washington at Tacoma Seattle, Washington 98104-4436

Page 2 206.709.2999 / Fax: 206.709.2722

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 3:20-cv-06070 Document1 Filed 10/30/20 Page 3 of 30

28 U.S.C. § 1441 (a).
Diversity Jurisdiction Lies

10. Under 28 U.S.C. § 1332, district courts have original jurisdiction of civil actions
where the matter in controversy exceeds $75,000 and is between citizens of different states.

11. ‘Plaintiffs Complaint for Personal Injuries does not identify any monetary
amounts but it does allege permanent injuries. Paragraph 3.1 of the complaint alleges that on
December 30, 2017, plaintiff was operating a vehicle traveling eastwardly on Interstate 82 at or
near milepost 6 in Ellensburg, Kittitas County, State of Washington when his vehicle “was struck
by a semitruck and trailer combination driven by [Bradley].” Paragraphs 3.12 and 3.13 continue
that, as a result of the aforesaid accident, plaintiff suffered “personal injuries with resulting pain
and suffering, disability, emotional distress, and loss of enjoyment of life, loss of income, and
loss of earning capacity, all believed to be permanent” and “loss of income and . . . medical
expenses, and other special and general damages of a nature and amount all of which shall be
described with greater particularity and proven at the time of trial.” The demand for relief also
seeks pre-judgment interest at the statutory rate on all items of special damages, an award of
attorneys’ fees and costs of suit, and other relief the Court may deem “just and equitable.”

12. On or about June 18, 2018, plaintiffs prior counsel, Daniel J. Miller, sent a letter
to defendants’ counsel seeking the sum of two hundred thousand dollars ($200,000.00) for
resolution of all claims against defendants, noting at that time medical special damages of
$20,723.50 and lost wages between $13,481.96 and $18,333.50. Orie decl., Ex. 3. See Cohn v.
Petsmart, Inc., 281 F.3d 837, 840, 61 U.S.P.Q.2d 1688 (9" Cir. 2002) (Settlement demand
sufficient to establish amount in controversy for diversity jurisdiction). Describing plaintiff's

loss of income as “devastating,” the letter stated that the plaintiff, age 31 at the time of the

Martens + Associates | P.S,

Defendants’ Notice of Removal to U.S. 705 Fifth Avenue South. $
District Court for the Western District of re Th, ote. 150
Washington at Tacoma Seattle, Washington 98104-4436

Page 3 206.709.2999 / Bax: 206.709.2722

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 3:20-cv-06070 Document1 Filed 10/30/20 Page 4 of 30

accident, was “still on pain management medication for his neck, head, upper, mid and low back”
and “medication for depression and high blood pressure because of the stress he is under”
approximately a year and eight months after the accident. Further, the letter alleged that plaintiff
continued to suffer from memory loss as a result of the accident.

13. On or about June 26, 2020, plaintiff's current counsel, Harold D. Carr, sent a
letter to defendants’ counsel making a “demand” without identifying a sum certain, failing to
repudiate prior counsel’s demand, and noting medical special damages of $22,976.97 and lost
wages of $28,781.10, for a total of $51,758.07 in special damages. Orie decl., Ex. 4.

14. = Inlight of allegations that plaintiff suffered permanent injuries and permanent loss
of earning capacity at the age of thirty-one, identifies medical special damages of $51,758.07,
and previously made a demand of $200,000.00, although the amounts are in controversy, the
plaintiff is clearly seeking more than $75,000.00. See LCR 101(a).' The complaint also alleges
recovery of prejudgment interest and attorney’s fees, Exhibit A at p.7 line 6, and while plaintiff is
not entitled to such fees under any theory, they also place the amount in controversy well past
$75,000.00.

Conclusion

15. Pursuant to the above authorities, the action could have been filed directly in Federal

District Court, and is therefore properly adjudicated in Federal District Court after removal.

16. Pursuant to 28 U.S.C. § 1446(a) and LCR 101(b), attached hereto are true and

 

Mf the complaint filed in state court does not set forth the dollar amount prayed for, a removal petition
shail nevertheless be governed by the time limitation of 28 U.S.C. § 1446(b) if a reasonable person, reading the
complaint of the plaintiff, would conclude that the plaintiff was seeking damages in an amount greater than the
minimum jurisdictional amount of this court. The notice of removal shall in that event set forth the reasons which
cause petitioner to have a good faith belief that the plaintiff is seeking damages in excess of the jurisdictional amount
of this court notwithstanding the fact that the prayer of the complaint does not specify the dollar damages being
sought.”

Martens + Associates | P.S,

Defendants’ Notice of Removal to U.S. 705 Fifth Avenue Sou 15
District Court for the Western District of th, Ste, 150
Washington at Tacoma Seattle, Washington 98104-4436

Page 4 206.709.2999 / Fax: 206.709.2722

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 3:20-cv-06070 Document1 Filed 10/30/20 Page 5 of 30

correct copies of the Complaint for Personal Injuries and the other process, pleadings, orders, and
papers obtained by Beco and Bradley through service or otherwise in this action, including the
following:

(A) Complaint for Personal Injuries;

(B) Summons;

(C) Order Setting Civil Case Schedule;

(D) Case Information Cover Sheet;

(E) Beco and Bradley’s Notice of Appearance; and

(F) Beco and Bradley’s Answer and Affirmative Defenses and Jury Demand.

17. Pursuant to 28 U.S.C. § 1446(d), Beco and Bradley will promptly serve the
parties with this Notice of Removal, informing them that this matter has been removed to Federal
court.

18. Also pursuant to 28 U.S.C. § 1446(d), Beco will promptly file with the
Clerk of the Superior Court of Washington for Pierce County, and serve on plaintiff, a Notice of
Removal to Federal Court.

19. Pursuant to LCR 3(e), cases removed from state court will be initially assigned to
the Seattle Division or Tacoma Division according to the county where the action is pending. As
this case is pending in Pierce County, this case will be initially assigned to Tacoma.

Having fulfilled the Constitutional and statutory requirements of removal, Beco and
Bradley respectfully remove this action from the Superior Court of Washington for Pierce

County to this Court. By seeking removal, Beco and Bradley do not waive any defenses which

they may have.
//

Martens + Associates | P.S.
Defendants’ Notice of Removal to U.S. '
District Court for the Western District of 705 Filth Avenue South, Ste. 150
Washington at Tacoma Seattle, Washington 98104-4436

Page 5 206.709.2999 / Fax: 206.709.2722

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

Case 3:20-cv-06070 Document1 Filed 10/30/20 Page 6 of 30

DATED THIS 30" day of October, 2020.

Martens + Associates | P.S.

By/s/ Richard L. Martens

Richard L. Martens, WSBA #4737
Attorneys for Defendants Beco, Inc. and
Glenn E. Bradley

Martens + Associates | P.S.

Defendants’ Notice of Removal to U.S. Fiftl 5

1 Venue sol '
District Court for the Western District of 705 Fifth A So th, Ste, 150
Washington at Tacoma Seattle, Washington 98104-4436

Page 6 206.709.2999 / Fax: 206.709.2722

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 3:20-cv-06070 Document1 Filed 10/30/20 Page 7 of 30

CERTIFICATE OF SERVICE
[hereby certify that on this 30" day of October, 2020, I caused to be filed with the Court
and served true and correct copies of the foregoing pleading on behalf of Defendants Beco Inc.

and Glenn E. Bradley, upon counsel as indicated below.

| Counsel for Plaintiff /'O | U.S. Mail

| Harold D. Carr, Esq. _O1 | Hand Delivery (ABC Legal Messenger)
_ Adam C. Cox, Esq. -O | Facsimile

| Law Offices of Harold D. Carr, P.S. ‘1 | Overnight Delivery

| 10136 Bridgeport Way SW /-O E-mail with Recipient’s Approval

| Lakewood, WA 98499 M1 CMF/ECF

I declare under the penalty of perjury under the laws of the United States and the State of
Washington that the foregoing is true and correct.

SIGNED THIS 30" day of October, 2020, at Seattle, Washington.

/s/ Scott Callahan

Scott Callahan

Senior Paralegal for
Martens + Associates | P.S.

Martens + Associates | PS,

Defendants’ Notice of Removal to U.S. 05 Fifth Avenue South. §
District Court for the Western District of ] A te south, ote, 150
Washington at Tacoma Seattle, Washington 98104-4436

Page 7 206.709.2999 / Fax: 206.709.2722

 
Case 3:20-cv-06070 Document1 Filed 10/30/20 Page 8 of 30

ATTACHMENTS
10
11
12
13
14
15
16
17
18
19
20
21

22

Case 3:20-cv-06070 Document1 Filed 10/30/20 Page 9 of 30

IN COUNTY CLER

E-FILED

K'S OFFICE

PIERCE COUNTY, WASHINGTON

October 19 2020 2:22 PM

KEVIN STOCK

COUNTY qd

LERK

NO: 20-2-08055-7

IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON

IN AND FOR THE COUNTY OF PIERCE

KYLE E. VALLE, No.
Plaintiff,
COMPLAINT FOR PERSONAL
VS. INJURIES

BECO, Inc., and
GLENN E. BRADLEY,

Defendant.

 

 

 

 

COMES NOW the Plaintiff, above named, by and through Plaintiff's attorneys, Harold
D. Carr and Adam C. Cox, and for a cause of action against Defendants, and each of them, allege
as follows:

I. PLAINTIFF

1.1 At all times material hereto, Plaintiff was and is a resident of Pierce County,

Washington.
Tl. DEFENDANTS
2.1 At all times material hereto, Defendants BECO, INC., was and is a North Dakota

corporation (North Dakota Secretary of State Control ID# 0000016741), with its Corporate

Harold D. Carr, P.S.

4239 Martin Way E.
COMPLAINT FOR PERSONAL INJURIES- 1 Olympia WA 98513

(360) 455-0030
Fax (360) 455-0031

 
10

11

12

13

14

15

16

17

18

Case 3:20-cv-06070 Document1 Filed 10/30/20 Page 10 of 30

Headquarters located in North Dakota, and availing itself of the privilege of traveling on
Washington’s highways and roads. BECO, Inc. was registered with the Washington State
Department of Revenue under UBI # 601238138, from January 1, 1990 through April 15, 2019.
At all times material hereto, Defendant BECO, INC. operated vehicles, including power unit
HM083661, a 2017 Mack Tractor unit, under USDOT 133969 and MC148002, and maintains a
publicly available website at www.beconinc.biz .

2.2 Upon information and belief, at all times material hereto BECO, Inc. transacts
business in Pierce County, Washington and King County, Washington. At all times material
hereto, BECO, Inc. transacts business through contracts to deliver United States Postal Service
mail to hubs throughout Washington State, including in Pierce County, Washington and King
County, Washington. Bruce Hoger, BECO, Inc.’s General Manager issued public statements
that BECO, INC.’s hub-and-relay system to delivery US Postal mail under contract with the
United State Postal Service regularly makes use of Pierce County and King County resources,
stating, “For example, we run from Denver to Seattle. We have a driver who will leave here and
go to Ogden, Utah. He gets out and another driver gets in and takes it to Hermiston, Oregon. He
gets out and another driver from Hermiston will take it to Seattle and right back out while the
guy from Ogden is taking his 10-hour break. It’s a system that works really well.” See,

https://www.macktrucks.com/mack-life/blog/2019/may/beco-delivers/ as of September 30,

 

19

20

21

22

 

 

 

2020,

2.3 At all times material hereto, Defendant, GLENN E. BRADLEY, was an employee -
acting within the scope of his employment for the remaining Defendants, who as principal, is
responsible for the acts and/or omissions of its’ employee and/or agent, Defendant, GLENN E.

BRADLEY, under the doctrine of respondent superior. At all times material hereto, Defendant

Harold D. Carr, P.S.
4239 Martin Way E.
Olympia WA 98513

(360) 455-0030
Fax (360) 455-0031

COMPLAINT FOR PERSONAL INJURIES- 2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 3:20-cv-06070 Document1 Filed 10/30/20 Page 11 of 30

GLENN BRADLEY operated a power unit HM083661, a 2017 Mack Tractor unit, under contract
for and/or in the scope of his employment for BECO, INC. (USDOT 133969 and MC148002).

24  Atall times material hereto, Defendant, GLENN E. BRADLEY, is a resident of
Umatilla County, Oregon.

Ii. FACTS

3.1 That on or about Saturday, December 30, 2017, Plaintiff, KYLE E. VALLE, was
operating a vehicle at eastbound on Interstate 82 at or near milepost 6 in Ellensburg, Kittitas
County, State of Washington and was struck by a semitruck and trailer combination driven by
Defendant, GLENN E. BRADLEY.

3.2 Said collision occurred in Kittitas County, State of Washington and was caused by
the negligence of said Defendant.

3.3 On said date, BECO, INC., retained and exercised control over the work, safety
measures, systems, and activities concerning the drivers, including defendant GLENN E.
BRADLEY, power units, and equipment, and had the right to control the hiring, training, work,
supervision, monitoring, retention, and control of drivers, including defendant GLENN E.
BRADLEY, power units, and equipment.

3.4 Onsaid date, Defendant, GLENN E. BRADLEY, was operating a vehicle owned
or leased by Defendant BECO, INC. and was acting in the capacity of said Defendants’ employee
and/or agent and within the course and scope of his employment or as the agent for Defendant,
BECO, INC. who as principal is responsible for the acts and/or omissions of its employee and/or
agent GLENN E. BRADLEY, under the doctrine of respondeat superior.

3.5 On said date, Defendants, through common law, statute, regulation, and/or

ordinance owed plaintiffs various duties, including the duty to drive attentively, to not make

Harold D. Carr, P.S.
4239 Martin Way E.
Olympia WA 98513

(360) 455-0030
Fax (360) 455-0031

COMPLAINT FOR PERSONAL INJURIES- 3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 3:20-cv-06070 Document1 Filed 10/30/20 Page 12 of 30

unsafe lane changes, to keep a proper lookout for traffic, not to drive in excess of the speed limit
and/or too fast for conditions, and to otherwise exercise ordinary and reasonable care while
operating a vehicle in the State of Washington and to obey all traffic laws and rules of the road
pursuant to RCW Chapter 46 and comply with applicable federal motor vehicle guidelines.

3.6 Defendant GLENN E. BRADLEY’s speed, inattention, failure to follow at a safe
following distance, failure to maintain proper control under the conditions, and failure to make
one or more safe lane changes were some of the proximate causes of the collision between the
2017 Mack truck driven by GLENN E. BRADLEY and the vehicle and equipment driven by
KYLE VALLE on December 30, 2017. GLENN E. BRADLEY’s negligence was the proximate
cause of the collision.

3.7. Defendant BECO, INC. failed to properly hire, train, monitor, retain, and/or equip
operators including GLENN E. BRADLEY, and/or otherwise maintain the safety of vehicles
and/or ensure the continued safe driving of operators under its supervision and control.

3.8 Based upon information and belief, BECO, INC. was negligent in the hiring,
retention, training, control, and supervision of GLENN E. BRADLEY, as an employee, agent, or
servant, and was negligent in allowing him to operate Defendant’s vehicles, based, in part, on his
unsafe driving, habits, practices, routines, and history.

3.9 Said collision occurred as a result of the negligence of the negligent acts and/or
omissions of defendant BECO, INC., their Managers, and by Defendants’ employee and/or agent,
GLENN E. BRADLEY, while operating said Defendants’ vehicle.

3.10 Defendant BECO, INC., pursuant to the doctrine of agency, master, and servant

and respondeat superior is liable for the negligence of defendant GLENN E. BRADLEY.

Harold D. Carr, P.S.
4239 Martin Way E.
Olympia WA 98513

(360) 455-0030
Fax (360) 455-0031

COMPLAINT FOR PERSONAL INJURIES- 4

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 3:20-cv-06070 Document1 Filed 10/30/20 Page 13 of 30

3.11 With respect to the subject collision of December 30, 2017, described herein,
plaintiff KYLE E. VALLE was not negligent, and no act or omission of KYLE E. VALLE
caused or contributed to the December 30, 2017, collision. No act of any plaintiff constituted a
proximate cause of any of plaintiff’s injuries or damages alleged herein.

3.12 As a direct and proximate result of the negligence of Defendants as aforesaid,
Plaintiff KYLE E. VALLE suffered personal injuries with resulting pain and suffering, disability,
emotional distress, and loss of enjoyment of life, loss of income, and loss of earning capacity, all
believed to be permanent and which shall be described with greater particularity and proven at
the time of trial.

3.13 As aresult of the collision caused by the negligence of Defendants as aforesaid,
Plaintiff, KYLE E. VALLE, suffered loss of income and incurred medical expenses, and other
special and general damages of a nature and amount all of which shall be described with greater
particularity and proven at the time of trial.

3.14 None of the individual Defendants are members of the armed forces of the United
States.

3.15 Jurisdiction is proper in Superior Court. RCW 2.08.010.

3.16 Venue is proper in Pierce County as, upon information and belief Defendant
BECO, Inc. transacts business in both King and Pierce County, Defendants are non-residents,
and Plaintiff resides in Pierce County. CR 82(a)(3); RCW 4.12.025. Alternatively, venue is
proper in Kittitas County Superior Court as the tort occurred in Kittitas County pursuant to RCW
412.025. However, venue should proceed in Pierce County under CR 82, the doctrine of forum
non conveniens, and RCW 4,12.030(3). Multiple anticipated witnesses reside in Pierce County,

Washington, including plaintiff (as a witness, not for the convenience of a party) and many of

Harold D. Carr, P.S.
4239 Martin Way E,.
Olympia WA 98513

(360) 455-0030
Fax (360) 455-003 |

COMPLAINT FOR PERSONAL INJURIES- 5

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 3:20-cv-06070 Document1 Filed 10/30/20 Page 14 of 30

his treating healthcare providers are located within Pierce County, including: Gig Harbor Urgent
Care Center; Franciscan Medical Clinic (Gig Harbor, WA); providers at Gig Harbor Chiropractic
& Massage; Pro Sport & Spine Rehab (Gig Harbor, WA); St. Anthony Hospital (Gig Harbor,
WA); Mt. Rainier Neurology Clinic (University Place, WA); Center for Diagnostic Imaging
(Puyallup, WA); and Tacoma Radiology Associates. Itis more convenient for witnesses residing
in Pierce County to appear and testify in Pierce County Superior Courthouse in Tacoma (14 miles
from Gig Harbor) as opposed to the Kittitas County Superior Courthouse in Ellensburg,
Washington (131 miles from Gig Harbor, Washington). See, Baker v. Hilton, 64 Wn.d2d 964,
966, 395 P.2d 486 (1964).

3.17. Pierce County Superior Court has jurisdiction over defendants and this matter.

IV. LIMITED PHYSICIAN/PATIENT WAIVER

4.1 Plaintiff hereby waives the physician-patient privilege ONLY to the extent
required by RCW 5.60.060, as limited by the Plaintiffs constitutional rights of privacy,
contractual rights of privacy, and the ethical obligation of physicians and attorneys not to engage

in ex parte contact between a treating physician and the patient's legal adversaries,

Hf
H
/
. Harold D. Carr, P.S.
4239 Martin Way E.
COMPLAINT FOR PERSONAL INJURIES- 6 Olympia WA 98513

(360) 455-0030
Fax (360) 455-0031

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 3:20-cv-06070 Document1 Filed 10/30/20 Page 15 of 30

V. DEMAND FOR RELIEF
WHEREFORE, Plaintiff prays for judgment against the Defendants, and each of them

2

jointly and severally, as follows:

1, For judgment in such amount as shall be proven at the time of trial.

2. For pre-judgment interest at the statutory rate on all items of special damages.
3. For an award of attorneys fees and costs of suit incurred herein.

4, For such other and further relief as the Court may deem just and equitable.

Dated this ( I bay of _¢ Liban , 2020.
HA

HAROLD D. CARR, WSBA 11767
ADAM C. COX, WSBA 35677
Attormeys for Plaintiff

Harold D. Carr, P.S.
4239 Martin Way E.
Olympia WA 98513

(360) 455-0030
Fax (360) 455-0031

COMPLAINT FOR PERSONAL INJURIES- 7

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 3:20-cv-06070 Document1 Filed 10/30/20 Page 16 of 30

E-FILED
IN COUNTY CLERK'S OFFICE
PIERCE COUNTY, WASHINGTON

October 19 2020 2:22 PM

KEVIN STIOCK
COUNTY GLERK
NO: 20-2-08055-7
IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
IN AND FOR THE COUNTY OF PIERCE
KYLE E. VALLE, No.
Plaintiff,
SUMMONS

vs.

BECO, Inc., and
GLENN E. BRADLEY,

Defendant.

 

 

TO THE DEFENDANTS: A lawsuit has been started against you in the above entitled
Court by the plaintiff. Plaintiffs claims are stated in the written Complaint, a copy of which is
served upon you with this Summons.

In order to defend against this lawsuit, you must respond to the Complaint by stating
your defense in writing, and by serving a copy upon the person signing this Summons within
20 days after the service of this Summons, (60 days if this Summons is served out-of-state),
excluding the day of service, or a default judgment may be entered against you without notice.

A default judgment is one where Plaintiff is entitled to what is asked for because you have not

responded.
Harold D. Carr, P.S.
4239 Martin Way E.
SUMMONS- 1 Olympia WA 98513

(360) 455-0030
Fax (360) 455-0031

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 3:20-cv-06070 Document1 Filed 10/30/20 Page 17 of 30

If you serve a Notice of Appearance on the undersigned person you are entitled to
notice before a default judgment may be entered.

You may demand that the Plaintiff file this lawsuit with the court. If you do so, the
demand must be in writing and must be served upon the person signing this Summons. Within
14 days after you serve the demand, the Plaintiff must file this lawsuit with the court, or the
service on you of this Summons and Complaint will be void.

If you wish to seek the advice of an attorney in this matter, you should do so promptly
so that your written response, if any, may be served on time.

This Summons is issued pursuant to Rule 4 of the Superior Court Civil Rules for the

State of Washington.

Dated this CO day of October, 2020.

ee

AROLD D. CARR, P = 7

HAROLD D. CARR, WSBA 11767
ADAM C. COX, WSBA 35677
Attorneys for Plaintiff

   

 

Harold D. Carr, P.S.
4239 Martin Way E.
Olympia WA 98513

(360) 455-0030
Fax (360) 455-0031

SUMMONS- 2

 
Case 3:20-cv-06070 Document1 Filed 10/30/20 Page 18 of 30

E-FILED
IN COUNTY CLERK'S OFFICE
PIERCE COUNTY, WASHINGTON

IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON

October 19 2020 2:22 PM

IN AND FOR PIERCE COUNTY
KEVIN STOCK
COUNTY CLERK
KYLE E VALLE No. 20-2-08055-7 NO: 20-2-08055-7
Plaintiff(s) ORDER SETTING CASE SCHEDULE
Type of case: PIN
Vs. Estimated Trial (days):
Track Assignment: Standard
BECO INC. Assignment Department: 18
Defendant(s) Docket Code: ORSCS

 

 

Confirmation of Service ;
Confirmation of Joinder of Parties, Claims and Defenses
JuryDemand
Plaintiff's/Petitioner's Disclosure of Primary Witnesses
Defendant's/Respondent's Disclosure of Primary Witnesses
Disclosure of Rebuttal Witnesses

Deadline for Filing Motion to Adjust Trial Date_

Discovery Cutoff 7

Exchange of Witness and Exhibit Lists and Documentary Exhibits

Deadline to file Certificate or Declaration re: Alternative Dispute Resolution

Deadline for Hearing Dispositive Pretrial Motions
Joint Statement of Evidence

Pretrial Conference

Trial

11/16/2020
2/15/2021
2/22/2021
4/12/2021
5/10/2021
6/28/2021

_ 7/26/2021
8/30/2021
9/13/2021
9/20/2021
9/20/2021
9/20/2021

Week of 10/4/2021
10/18/2021 9:00

NOTICE TO PLAINTIFF/PETITIONER
If the case has been filed, the plaintiff shall serve a copy of the Case Schedule on the defendant(s) with the summons and complaint/
petition: Provided that in those cases where service is by publication the plaintiff shall serve the Case Schedule within five (5) court days
of service of the defendant's first response/appearance. If the case has not been filed, but an initial pleading is served, the Case Schedule

shall be served within five (5) court days of filing. See PCLR 3.

NOTICE TO ALL PARTIES
All attorneys and parties shall make themselves familiar with the Pierce County Local Rules, particularly those relating to case
scheduling. Compliance with the scheduling rules is mandatory and failure to comply shall result in sanctions appropriate to the
violation. If a statement of arbitrability is filed, PCLR 3 does not apply while the case is in arbitration.

Dated: October 19, 2020

SS ES

 

Judge Stanley J. Rumbaugh

Department 18

linxert/supAdmin/orscs.rptdesign
Case 3:20-cv-06070 Document1 Filed 10/30/20 Page 19 of 30
E-FILED

IN COUNTY CLERK'S OFFICE
PIERCE COUNTY, WASHINGTON

October 19 2020 2:22 PM
KEVIN STOCK

COUNTY CLERK
NO: 20-2-08055-7

SUPERIOR COURT OF WASHINGTON FOR PIERCE COUNTY
CASE COVER SHEET / CIVIL CASE

 

 

 

 

Case Title KYLE E VALLE VS. BECO INC. Case Number 20-2-08055-7
Atty/Litigant Adam Cox Bart 35677 Phone (253) 365-6565
Address 10136 Bridgeport Way SW

City LAKEWOOD State WA Zip Code_ 98499

 

Email Address

Please check one category that best describes this case for indexing purposes.
if you cannot determine the appropriate category, Please describe the cause of action below. This will create a Miscellaneous cause

which Is not subject to PCLR 3.

APPEAL / REVIEW PROPERTY RIGHTS
___ Administrative Law Review (ALR 2) REV 6 ___ Condemnation (CON 2) STANDARD
___Civil, Non-Traffic (LCA 2) REV 6 ___ Foreclosure (FOR 2) REV 4
___Civil, Traffic (LCI 2) REV 6 ___ Property Fairness (PFA 2) STANDARD
____Land Use Petition (LUP 2) LUPA __ Quiet Title (QT! 2) STANDARD
_ Unlawful Detainer / Eviction (UND 2) REV 4
CONTRACT / COMMERCIAL ___Unlawful Detainer / Contested (UND 2) REV 4
____ Breach of Contract, Commercial Non-Contract
or Commercial-Contract (COM 2) STANDARD OTHER COMPLAINT OR PETITION
___ Third Party Collection (COL 2) REV 4 _ Compel/Confirm Bind Arbitration, Deposit of
Surplus Funds, Interpleader, Subpoenas, Victims’
JUDGEMENT Employment Leave, or Wireless Number Disclosure,
___ Judgement, Another County or Abstract Miscellaneous (MSC 2) REV 4
Only (ABJ 2) Non PCLR ___ Injunction (INJ 2) REV 4
___ Transcript of Judgement (TRJ 2} Non PCLR ___Malicious Harassment (MHA 2) Non PCLR
___ Foreign Judgement Civil or Judgement, _  Meretricious Relationship (MER 2) REV 4
Another State (FJU 2) Non PCLR ___ Minor Settlement/No Guardianship (MST2) REV 4
___Pet for Civil Commit/Sex Predator (PCC2) REV 4
TORT / MOTOR VEHICLE ___ Property Damage Gangs (PRG 2) REV 4
___Death, Non-Death Injuries or Property ___Relief from Duty to Register (RDR) REV 12
Damage Only (TMV 2) STANDARD ____ Restoration of Firearm Rights (RFR 2) REV 4
___ Seizure of Property/Comm. of Crime (SPC2) REV 4
TORT / NON MOTOR VEHICLE ___ Seizure of Property Result from Crime (SPR2) REV 4
___Other Malpractice (MAL 2) COMPLEX ___Trust/Estate Dispute Resolution (TDR2) REV 12
_Y Personal Injury (PIN 2) STANDARD ___ Restoration of Opportunity (CRP) REV 4
__Property Damage (PRP 2) STANDARD TORT / MEDICAL MALPRACTICE
Wrongful Death (WDE 2) STANDARD ___ Hospital, Medical Doctor, or Other Health Care
___ Other Tort, Products Liability or Asbestos Professional (MED2) COMPLEX
(TTO 2) COMPLEX
WRIT

___ Habeas Corpus (WHC 2} REV 4

___ Mandamus (WRM 2) REV 4

___ Review (WRV 2) REV 4

___ Miscellaneous Writ (WMW 2) REV 4

MISCELLANEOUS
10
11
12
13
14
15
16
17
18
19
20
21
22,
23

24

 

Case 3:20-cv-06070 Document1 Filed 10/30/20 Page 20 of 30

IN COUNTY CLE
PIERCE COUNTY,

E-FILE

October 23 203

KEVIN 3]
COUNTY

ED
RK'S OFFICE
WASHINGTON

PO 2:50 PM

rOCK
PLERK

NO: 20-2-98055-7

IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
IN AND FOR THE COUNTY OF PIERCE

 

KYLE E, VALLE,
Plaintiff, No. 20-2-08055-7
vs. NOTICE OF APPEARANCE FOR
DEFENDANT DEFENDANTS BECO,
BECO, INC., a North Dakota Corporation; and, INC., AND GLENN E. BRADLEY
GLENN E. BRADLEY,

Defendant.

 

 

TO: CLERK OF THE COURT;
AND TO: PLAINTIFF AND HIS COUNSEL OF RECORD:

PLEASE TAKE NOTICE that defendants BECO, INC., and GLENN E. BRADLEY,
without waiving any objections, claims or defenses as to improper service or service of process,
hereby enter their Notice of Appearance by and through the undersigned attorneys, Richard L.
Martens, Matthew E. Orie, and Jeffrey R. Gates of Martens + Associates | P.S., and request that
service of all papers and pleadings, except for original service of process, be made upon the

undersigned counsel of record at the office indicated below.

Martens + Associates | PS.
Notice of Appearance for Defendants Beco, +f
Ine, and Glen E. Bradley 705 Fifth Avenue South, Ste, 150
Seattle, Washington 98104-4436

Page 1 206.709.2999 / Fax: 206.709.2729

|

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

Case 3:20-cv-06070 Document1 Filed 10/30/20 Page 21 of 30

DATED THIS 23" day of October, 2020,

Martens + Associates | P.S.

By/s/Richard L. Martens

Richard L. Martens, WSBA #4737
Jeffrey R. Gates, WSBA #45422
Matthew E. Orie, WSBA #55932
Attorneys for Defendants Beco, Inc., and
Glenn E, Bradley

Martens + Associates | P.S.

Notice of Appearance for Defendants Beco, 705 Fifth Avenue South, Ste, 150

TInc., and Glenn I. Bradley
Seattle, Washington 98104-4436
Page 2 206.709.2999 / Fax: 206.709.2722

 
10
11
12
13
14
15
16
“17
18
19
20
21
22
23
24

 

Case 3:20-cv-06070 Document1 Filed 10/30/20 Page 22 of 30

CERTIFICATE OF SERVICE
[hereby certify that on this 23" day of October, 2020, I caused to be served true and
correct copies of the foregoing on behalf of defendants Beco, Inc., and Glenn E. Bradley upon

counsel as indicated below.

| Counsel for Plaintiff Kyle E. Valle |

; Harold D. Carr, Esq. /O | U.S. Mail

| Adam C. Cox, Esq. | Hand Delivery (ABC Legal Messenger)
; HAROLD D. CARR, P.S.

| 4239 Martin Way E.

| Olympia, Washington 98513

CO
| E-Service via the Clerk
oO: | Overnight Delivery
v1 E-mail

I declare under the penalty of perjury under the laws of the State of Washington that the

foregoing is true and correct.

SIGNED THIS 23” day of October, 2020, at Seattle, Washington.

2» MiG be —

Matthew Morgan
Paralegal for Martens + Associates | P.S.

Martens + Associates | P.S,

Notice of Appearance for Defendants Beco, 705 Fifth Avenue-South-Ste.150.- —-
rote.

Inc., and Glenn E. Bradley
Seattle, Washington 98104-4436
Page 3 206.709.2999 / Fax: 206.709.2722

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 3:20-cv-06070 Document1 Filed 10/30/20 Page 23 of 30

E-FILED

IN COUNTY CLERK'S OFFICE

PIERCE COUNTY,

October 30 2020;

ASHINGTON

12:31 PM

KEVIN STOCK
COUNTY CLERK
NO: 20-2-08055-7

IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
IN AND FOR THE COUNTY OF PIERCE

 

KYLE E. VALLE,

Plaintiff, No. 20-2-08055-7
VS. BECO, INC. and GLENN E.
BRADLEY’s ANSWER AND
BECO, Inc., and GLENN E. BRADLEY, AFFIRMATIVE DEFENSES AND
JURY DEMAND
Defendants.

 

 

COMES NOW defendants BECO, INC. And GLENN E. BRADLEY (hereinafter “Beco
defendants”) by and through their counsel of record, Martens + Associates | P.S, and in answer to
plaintiff's complaint, admits, denies, and alleges as follows:

I. PLAINTIFF

1.1 In answer to paragraphs 1.1 of plaintiffs complaint, these answering defendants

have insufficient knowledge upon which to form a belief as to the truth and veracity of the

allegations contained therein and therefore deny the same putting plaintiff to his proof.

Martens + Associates | P.S.

Answer and Affirmative Defenses of Beco, “p
Ine, and Glenn E. Bradley 705 Fifth Avenue South, Ste. 150

Seattle, Washington 98104-4436
206.709.2999 / Fax: 206.709.2722
Page 1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 3:20-cv-06070 Document1 Filed 10/30/20 Page 24 of 30

Tl. DEFENDANTS

2.1 In answer to paragraph 2.1 of plaintiffs complaint, these answering defendants
deny that defendant Beco, Inc. maintains a publicly available website at “www.beconinc.biz,” but
admit the remaining allegations contained therein.

2.2 In answer to paragraph 2.2 of plaintiff's complaint, the allegations contained
therein concern legal conclusions to which no response is required instead of factual averments
as required by the Civil Rules; to the extent an answer is required, these answering defendants
deny the same. The allegations concerning the article containing Bruce Hoger’s statement
concern a writing which speaks for itself and these defendants deny the allegations to the extent
they are inconsistent with said writing.

2.3. In answer to paragraph 2.3, the allegations contained therein concern legal
conclusions to which no response is required under the Civil Rules; to the extent an answer is
required, these answering defendants admit the allegations therein but deny that Glenn E. Bradley
was negligent or at fault for the accident in any manner.

2.4 In answer to paragraph 2.4, these answering defendants admit the allegations
contained therein.

I. ALLEGED FACTS

3.1 In answer to paragraphs 3.1 of plaintiffs complaint, these answering defendants
admit that a minor collision occurred but have insufficient knowledge upon which to form a
belief as to the truth and veracity of the allegations and therefore denies the same.

3.2 In answer to paragraph 3.2 of plaintiffs complaint, these answering defendants
admit that a collision occurred in Kittitas County, State of Washington, but deny that either

defendant was negligent or at fault for the accident in any manner.

Martens + Associates | P.S.

Answer and Affirmative Defenses of Beco, " .
Inc. and Glenn E. Bradley 705 Fifth Avenue South, Ste, 150

Seattle, Washington 98104-4436
206.709.2999 / Fax: 206.709.2722
Page 2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 3:20-cv-06070 Document1 Filed 10/30/20 Page 25 of 30

3.3 - 3.10 In answer to paragraphs 3.3 through 3.10 of plaintiff's complaint, the
allegations contained therein concern legal conclusions to which no response is required instead
of factual averments under the Civil Rules; to the extent an answer is required, these answering
defendants deny the same putting plaintiff to his proof.

3.11-3.13 In answer to paragraphs 3.11 through 3.13 of plaintiff's complaint, these
answering defendants deny the allegations contained therein.

3.14 In answer to paragraph 3.14 of plaintiffs complaint, these answering defendants
admit the allegations contained therein.

3.15 In answer to paragraph 3.15, the allegations contained therein concern legal
conclusions to which no response is required instead of factual averments as required by the Civil
Rules; to the extent an answer is required, these answering defendants deny the same.

3.16 In answer to paragraph 3.16, the allegations contained therein concern legal
conclusions to which no response is required instead of factual averments as required by the Civl
Rules; to the extent an answer is required, these answering defendants have insufficient
knowledge upon which to form a belief as to the truth and veracity of the allegations contained
therein and therefore deny the same, putting plaintiffs to their proof.

3.17 In answer to paragraph 3.17, the allegations contained therein concern legal
conclusions to which no response is required instead of factual averments under the Civil Rules;
to the extent an answer is required, these answering defendants deny the same.

IV. LIMITED PHYSICIAN/PATIENT WAIVER

 

4.1 In answer to paragraph 4.1 of plaintiff’s complaint, these answering defendants
recognize that plaintiffs have attempted to limit their waiver of the physician-patient privilege,

but deny that the same is permissible or effective.

Martens + Associates | P.S.

Answer and Affirmative Defenses of Beco, .
Inc. and Glenn E. Bradley 705 Fifth Avenue South, Ste. 150

Seattle, Washington 98104-4436
206.709.2999 / Fax: 206.709.2722
Page 3

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

Case 3:20-cv-06070 Document1 Filed 10/30/20 Page 26 of 30

V. PRAYER FOR RELIEF

 

These answering defendants acknowledge that plaintiffs have submitted a prayer for relief
but deny that they are entitled to any relief from these answering defendants whatsoever.
AFFIRMATIVE DEFENSES
By way of further answer and for affirmative defenses, these answering defendants allege

as follows:

FIRST AFFIRMATIVE DEFENSE

 

That plaintiff has failed to allege a cause of action upon which relief can be granted in
whole or in part.
SECOND AFFIRMATIVE DEFENSE
That plaintiff's damages, if any, were proximately caused by the acts or omissions of
plaintiff, including, but not limited to, contributory fault and/or negligence and not by any acts or
omissions of these answering defendants.

THIRD AFFIRMATIVE DEFENSE

 

That plaintiffs may have failed to properly serve one or more of these answering
defendants.
FOURTH AFFIRMATIVE DEFENSE
That the court lacks personal jurisdiction over one or more of these answering defendants.

FIFTH AFFIRMATIVE DEFENSE

 

That plaintiff has failed to mitigate his damages, if any, and the same is subject to the
doctrine of avoidable consequences.

SIXTH AFFIRMATIVE DEFENSE

 

That plaintiff's injuries, loss and damages, if any, were proximately caused by the acts or

Martens + Associates | P.S.

Answer and Affirmative Defenses of Beco, .
Inc, and Glenn E. Bradley 705 Fifth Avenue South, Ste. 150

Seattle, Washington 98104-4436
206.709.2999 / Fax: 206.709.2722
Page 4

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:20-cv-06070 Document1 Filed 10/30/20 Page 27 of 30

omissions of third parties not under the direction, supervision, or control of these answering
defendants and for whom these answering defendants bear no responsibility or liability
whatsoever.

SEVENTH AFFIRMATIVE DEFENSE

 

That no alleged acts or omissions of these answering defendants proximately caused any
damage to plaintiff; and furthermore there are or may be intervening and/or superseding causes
that bar some or all of plaintiff’s claims.

EIGHTH AFFIRMATIVE DEFENSE

 

That plaintiff's damages, if any, are or may have been unavoidable from the standpoint of
these answering defendants.

NINTH AFFIRMATIVE DEFENSE

 

That plaintiff may have failed to join necessary and indispensable parties to this action
under the applicable court rules.

TENTH AFFIRMATIVE DEFENSE

 

That in the event a judgment is rendered in favor of the plaintiffs, or there is compromise
of this doubtful and disputed claim, these answering defendants are entitled to an offset for any
advance payment of funds made by any other party or non-party toward payment of plaintiffs’
injuries, loss and damages, if any.

ELEVENTH AFFIRMATIVE DEFENSE

 

These answering defendants allege and incorporates herein by this reference all
affirmative defenses under Washington’s Civil Rules and Fed.R.Civ.P. 8(c) and 12(b) as if the

same had been fully set forth herein.

 

RESERVATION OF RIGHTS
Martens + Associates | P.S.
Answer and Affirmative Defenses of Beco, 705 Fifth Avenue South, Ste. 150

Inc. and Glenn E. Bradley
Seattle, Washington 98104-4436

206.709.2999 / Fax: 206.709.2722
Page 5

 
10

11

12

13

14

es)

16

17

18

19

20

21

22

23

24

 

 

Case 3:20-cv-06070 Document1 Filed 10/30/20 Page 28 of 30

Counsel for Beco, Inc. and Glenn E. Bradley have not had an opportunity to conduct a
full investigation of the claims asserted by plaintiff; therefore, Beco Inc. and Glenn E. Bradley
reserve the right to amend their pleadings to allege additional facts and circumstances as well as
additional affirmative defenses, counterclaims, or third party claims, or to modify or delete any of
the allegations contained in this pleading based on information revealed during the discovery
process or at trial.

JURY DEMAND

Defendants intend to remove this matter to Federal Court. Pursuant to Fed.R.Civ.P. Rule
38(b) and 81(c), Beco, Inc. and Glenn E. Bradley hereby demand a jury trial as to all issues so
triable.

PRAYER FOR RELIEF

 

WHEREFORE, having fully answered plaintiffs complaint and having asserted
affirmative defenses thereto, Beco, Inc. and Glenn E. Bradley prays for relief as follows:

1. That plaintiff's complaint be dismissed with prejudice as to these answering
defendants and plaintiff takes nothing thereby;

2. That these answering defendants be awarded their costs and expenses herein,
including an award for actual and reasonable attorneys’ fees against plaintiff;

3. That these answering defendants be given leave to amend their pleadings to
conform to the evidence and/or allege additional affirmative defenses,
counterclaims, or third party claims based on information revealed during the
discovery process or at trial; and

4. For such other and further relief as the court deems just and equitable.

Hf

Martens + Associates | P.S.

Answer and Affirmative Defenses of Beco, .
Inc. and Glenn E. Bradley 705 Fifth Avenue South, Ste. 150

Seattle, Washington 98104-4436
206.709.2999 / Fax: 206.709.2722
Page 6

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

Case 3:20-cv-06070 Document1 Filed 10/30/20 Page 29 of 30

DATED THIS 30" day of October 2020.

Martens + Associates | P.S.

By_/s/ Richard L. Martens

Richard L. Martens, WSBA #4737
Jeffrey R. Gates, WSBA #45422
Matthew E. Orie, WSBA #55932
Attorneys for Defendants Beco, Inc. and
Glenn E. Bradley

Martens + Associates | P.S,

Answer and Affirmative Defenses of Beco, “p
Ine. and Glenn E. Bradley 705 Fifth Avenue South, Ste, 150

Seattle, Washington 98104-4436
206.709.2999 / Fax: 206.709.2722
Page 7

 
10

11

12

13

14

I)

16

17

18

19

20

21

22

23

24

 

 

Case 3:20-cv-06070 Document1 Filed 10/30/20 Page 30 of 30

CERTIFICATE OF SERVICE

 

Thereby certify that on this 30th day of October, 2020, I caused to be filed with the Court
and served true and correct copies of the foregoing pleading on behalf of Beco defendants, upon

counsel as indicated below.

| Counsel for Plaintiffs U.S. Mail

O
Harold D. Carr, Esq. -O | Hand Delivery (ABC Legal Messenger)
_ Adam C. Cox, Esq. O_—- Facsimile
| Law Offices of Harold D. Carr, P.S. -O = Overnight Delivery
10136 Bridgeport Way SW -O — E-mail with Recipient’s Approval
_ Lakewood, WA 98499 M Pierce County Linx E-Filing

I declare under the penalty of perjury under the laws of the United States and the State of
Washington that the foregoing is true and correct.

SIGNED THIS 30" day of October, 2020, at Seattle, Washington.

/s/ Scott Callahan

Scott Callahan

Senior Paralegal for
Martens + Associates | P.S.

 

Martens + Associates | PS,

Answer and Affirmative Defenses of Beco, 7 .
Inc. and Glenn E. Bradley 705 Fifth Avenue South, Ste, 150

Seattle, Washington 98104-4436
206.709.2999 / Fax: 206.709.2722

Page 8

 
